Citation Nr: 0215017	
Decision Date: 10/25/02    Archive Date: 11/01/02	

DOCKET NO.  00-18 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to an original disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
VARO in Des Moines, which established service connection for 
PTSD and assigned a 30 percent disability rating, effective 
March 31, 1999, the date of receipt of the veteran's 
application for disability benefits.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed.

2.  During the period under review, the veteran's PTSD has 
not been shown to be productive of more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal).


CONCLUSION OF LAW

The criteria for entitlement to an original disability rating 
greater than 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.125-4.130, Diagnostic 
Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that it is satisfied 
that all assistance to the veteran by VA has been provided, 
as required by law.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 
45,630-45,632 (August 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159), which modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The law affects a case such as 
this because the claim was pending on the date of enactment 
of the new law.  The law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision by the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (holding that VA 
cannot assist in the development of a claim that was not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as of the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) ( to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which was effective 
August 29, 2001.  In general, where the record demonstrates 
that the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set forth below, VA has 
complied with the VCAA as well as the recent implementing 
regulations.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran has been 
informed, via the statement of the case issued in June 2000, 
and subsequent supplemental statements of the case, most 
recently in August 2002, of the evidence needed to prove his 
claim on appeal.  The veteran also had the opportunity to 
present testimony regarding his claim at a hearing before a 
decision review officer at the Des Moines RO in September 
2000.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A.  There are numerous reports of medical treatment and 
evaluation of the veteran of record.  The record reflects 
that, in May 2001, the veteran asked that his file not be 
sent to the Board because he was gathering additional 
evidence.  Additional evidence has since been associated with 
the claims folder.  A review of the record reflects that the 
veteran's representative indicated in a May 2001 
communication that the veteran was going to have an 
appointment with a psychiatrist on June 16, 2001.  He was 
asked by the RO in a March 2002 communication to provide the 
report of the June 16, 2001, appointment.  He was provided 
with a release of information form should the provider or 
facility be one other than VA.  Additional medication records 
were received subsequent thereto indicating periodic 
psychiatric progress notes of the veteran in late 2001 and 
early 2002.  No reference was made to whether or not the June 
2001 appointment ever took place.  Regardless, reports of 
treatment and evaluation on dates subsequent thereto have 
been associated with the folder.  Neither the veteran nor his 
representative has indicated the presence of additional 
medical records.  Thus, the undersigned finds the duty to 
assist requirement has been satisfied. 

A review of the record reveals the veteran has not been 
provided with specific information concerning the VCAA, but 
the Board finds the present appeal is in compliance with the 
requirements of the new law.  The veteran's local 
representative and his accredited representative at the Board 
did not make any reference to the VCAA.  As noted above, the 
record reflects that the veteran and his representative have 
submitted medical evidence on periodic occasions throughout 
the course of the appeal and there has been no indication of 
any additional medical records that might be outstanding.  
Therefore, the Board finds that VA has done everything 
reasonably possible to assist the veteran, and a remand for 
further development would serve no useful purpose.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology to the criteria set forth in the VA's Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The veteran's PTSD is rated under Diagnostic Code 9411.  
Under that code, a 30 percent disability evaluation is 
warranted for PTSD that is productive of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions and recent events).  

The next higher rating of 50 percent encompasses disability 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships. 

The next higher rating of 70 percent requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, human relations, judgment, thinking, or 
mood, due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own  name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (DSM-IV), 
a global assessment of functioning (GAF) score of 51 to 60 
represents moderate symptoms, with moderate difficulty in 
social and occupational functioning.  A GAF score of 61 to 70 
signifies some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships.  American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (DSM), 32 (4th. Ed.) (1994) (DSM-IV); 
38 C.F.R. §§ 4.125, 4.130 (2001).

The record during the period under review reflects that the 
veteran has been treated and evaluated on a number of 
occasions by various mental health professionals and has not 
been given a GAF score reflective of more than mild symptoms 
except on one occasion when he was given a score of 60, which 
is indicative of moderate symptoms.    

The medical records include the report of a January 1999 
assessment at the Meskwaki Tribal Health Clinic.  At that 
time, the veteran was described as self-employed.  He owned a 
pawn shop.  He stated he had no friends, although he served 
on the Board of a juvenile home.  His Axis I diagnosis was 
PTSD.  He was given a GAF score of 60.  

The records also include a communication from a social worker 
with the Meskwaki Tribal Health Clinic, dated in July 1999.  
It was to the effect that the individual had helped the 
veteran in counseling sessions for symptoms consistent with 
PTSD.  Current symptoms included intrusive, distressing 
recollections of events that occurred in combat, recurring 
dreams related to events in Vietnam, efforts to avoid 
conversation related to the trauma experienced in Vietnam, 
feelings of detachment from others, restricted range of 
affect, irritability, difficulty concentrating, and 
hypervigilance.  The social worker stated the disturbance had 
been chronic and had contributed to significant social 
impairment. 

VA accorded the veteran a PTSD rating examination in April 
2000.  The claims folder was reviewed by the examiner.  The 
veteran indicated he had received  counseling from a licensed 
social worker for PTSD symptoms since  the mid-1990's.  He 
had not participated in any vet groups because he believed 
this would worsen his symptoms.  He was taking one milligram 
of Ativan twice daily on an as-needed basis.  The veteran 
reported that he had had employment difficulties primarily 
because of difficulties with interpersonal relationships.  
Since 1997, he had been self-employed owning a pawn shop.  He 
had never been married and he described difficulty with 
relationships.

On examination, he was appropriately dressed and groomed.  He 
was pleasant in interaction and attentive.  Speech was 
logical and goal-directed.  Mood was neutral and affect was 
mildly restricted.  Thought processes were overall goal-
directed.  Thought content was without any psychotic 
symptomatology.  He denied any lethality.  Insight and 
judgment appeared intact.

The Axis I diagnosis was PTSD.  He was given a GAF score of 
65.  It was stated that he had a number of symptoms and met 
the criteria for PTSD.  It was noted  he had some mild to 
perhaps moderate impairment at times, but the examiner stated 
that overall, the veteran's functioning "has been adequate."

Of record is a transcript of a hearing before a hearing 
officer at the Des Moines RO in September 2000.  The veteran 
testified that he was a loner who was self-employed.  He 
referred to having constant nightmares and recollections of 
his experiences in Vietnam.  

Received in November 2000 were copies of progress notes 
pertaining to individual psychotherapy accorded the veteran 
in November and December 1997 by Brian J. Steiner, Psy. D.  
Reference was made to panic attacks, difficulties with 
interpersonal relationships, and obsessive ideation about an 
ex-girl friend.

Also associated with the claims folder are psychiatric 
progress notes from Kathryn C. Hall, M.D., a psychiatrist 
with the Mental Health Clinic of Tama County.  She saw the 
veteran on a number of occasions between 1997 and 2001.  She 
provided the same GAF score of 65 following each of the 
several sessions for which she reported a GAF score.  At the 
time of a November 2000 visit, she noted that the veteran 
complained about having been given a 30 percent disability 
rating rather than a 50 percent disability rating from VA.  
He was described as disgruntled with her because she had not, 
in his opinion, provided enough information to VA as to why 
he was more disabled than VA thought.  She indicated she had 
provided all the clinical information that she had in the 
form of progress notes and she did not know what she could do 
beyond that.  At the time of that visit, the veteran was 
described as neatly dressed and groomed.  He made good eye 
contact and showed no evidence of anxiety or agitation.  Mood 
was neutral and affect was somewhat restricted.  Thoughts 
were logical and coherent.  He denied any suicidal or 
homicidal ideation and insight and judgment were good.  

Also associated with the claims folder are treatment reports 
of additional treatment from Brian J. Steiner, a licensed 
psychologist, whose additional records are referred to above.  
At the time of a visit in December 2000, the psychologist 
indicated the veteran had PTSD with a GAF score of 60.  It 
was stated the highest functioning in the previous year was 
also 60.  He indicated the veteran was appropriately dressed 
and groomed for the interview at that time.  He was also well 
oriented and was verbal, cooperative, and made good eye 
contact.  Thought processes were intact and thought content 
was appropriate.  Mood and affect were generally broad and 
positive.  Memory was generally okay, although there were 
occasional lapses in concentration and attention because of 
the PTSD.  Remote recall was generally intact.  Formal and 
operational judgment were both reasonably intact.  Insight 
was excellent and intellectual  functioning was described as 
at least average.

At  the time of a February 2001 psychotherapy session, the 
psychologist reported the veteran had had a "pretty good" 
couple weeks since their last visit.  They talked at the time 
of that visit about the veteran's survivor guilt.

Also of record are reports of visits at the Mental Health 
Clinic of Tama County with Donna Sullivan, PA-C, and Laura 
Van Cleve, D.O., who examined the veteran on periodic 
occasions in 2001 and 2002.  At the time of a January 2002 
visit, Dr. Van Cleve, reported the veteran was neatly dressed 
and groomed.  She stated that he was also alert and oriented.  
He exhibited psychomotor tension and was somewhat irritable 
and tense in talking.  He made good eye contact.  He denied 
any lethality or psychotic symptoms, but admitted there were 
times when his explosive temper got the best of him.  Insight 
and judgment were fair.  The Axis I diagnoses were:  Manic-
depressive disorder; PTSD; history of alcohol abuse, in full 
long-term remission.  The GAF score was 65.  The veteran's 
Zoloft was to be increased to 75 milligrams daily.  He was to 
continue taking Lorazepam and was to see Ms. Sullivan again 
in six weeks.  It was noted he had developed a good 
relationship with her.

At the time of a visit with Ms. Sullivan in March 2002, she 
indicated the veteran had been seen by her since September 
2001.  Prior to that time, he had been followed by Dr. Hall, 
whose reports are referred to above, and who was reported as 
now working in another location.  She had seen the veteran on 
a monthly basis since September and stated he appeared to be 
doing well on 75 milligrams of Zoloft daily.  He also used 
Lorazepam for increased episodes of anxiety and for sleep 
difficulties as well.  He responded better to Zoloft than 
other medications that were tried the past fall and he was 
tolerating minor side effects without complaint.  His 
symptoms were described as typical of individuals with PTSD.  
They included problems with irrational anger, nightmares, 
intrusive thoughts, and increased anxiety and agitation.  She 
stated she would see the veteran in two months so they could 
continue to adjust the medication for his symptoms.  It was 
stated the veteran had been good about making all his 
appointments and had played an active roll in his well-being.  
She stated that he still carried a diagnosis of PTSD and his 
GAF score remained 65.  He was described as functioning well 
in his business, although it was noted he continued to have 
problems with developing interpersonal relationships.  The 
GAF scores the veteran had at that facility between September 
2001 and March 2002 were all 65, except for one occasion in 
September 2001 when he was given a GAF score of 70.

Also of record are statements from acquaintances of the 
veteran.  Received in February 2002 was an undated 
communication from an individual who stated that the veteran 
did not like to talk about his feelings and was very isolated 
when someone talked about what happened in the war.  He did 
not show what he was really feeling.  She stated he also had 
frequent mood swings.

Received in May 2002 was another undated communication from 
an individual who indicated that he served in Vietnam and had 
known the veteran for 30 years since his service in Vietnam.  
He believed the veteran had "severe" PTSD.

In a May 2002 communication, a social worker at the Meskwaki 
Family Services indicated that following the September 11 
attack on the World Trade Center in New York, he received a 
call from the veteran.  The veteran expressed fear and 
anxiety about being called back onto active duty as a result 
of the attacks.  The individual stated that the matter seemed 
to resolve as the veteran realized that he was now 52 years 
of age and it was unlikely that his services would be 
required.  The social worker stated that the veteran 
"obviously" continued to have symptoms related to PTSD.  He 
indicated that the veteran seemed able to manage 
socially/vocationally as long as he was able to function 
within what was perceived as a safe environment.  His current 
business at a local pawn shop was structured in such a way 
that he managed his environment well.  The individual stated 
that he was pleased to see the veteran achieving success as 
an independent businessman.

Analysis.

Upon review of the evidence of record for the time frame in 
question, the Board finds that the preponderance of the 
evidence is against the assignment of an initial rating in 
excess of 30 percent for the veteran's PTSD under Diagnostic 
Code 9411 at any time.  The criteria for a higher original 
evaluation require occupational and social impairment with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; or impaired abstract thinking.  
The evidence does not show that the veteran's PTSD has 
resulted in reduced reliability and productivity 
occupationally.  He has been self-employed for several years.  
There is no indication of impairment on the job caused by his 
psychiatric symptomatology.  A social worker who has known 
the veteran for several years indicated in a May 2002 
communication that the veteran was achieving success as an 
independent businessman.  Essentially, there is no evidence 
that the veteran's employment is limited by his PTSD.  

There is evidence of social impairment in that there is 
notation of difficulty establishing interpersonal 
relationships.  However, the rating criteria envision a 
degree of social impairment.

The veteran's judgment has consistently been described as 
intact and fair and there has been no indication in the 
medical records of his having impaired memory.  

At the time of examination by VA in April 2000, it was 
indicated that he had mild to perhaps moderate impairment at 
times, but his overall functioning was described as adequate.  
His GAF score at that time was given as 65.  The most recent 
GAF score of record is also 65.  That same score was given a 
number of times by Dr. Hall following her sessions with the 
veteran. At the time of a March 2002 visit with  the 
physician's assistant at the Mental Health Clinic of Tama 
County, it was noted  that the veteran had responded to 
medication.  Although he was reported as having problems with 
typical PTSD symptoms as anger, nightmares, intrusive 
thoughts, anxiety, and agitation, he was described as 
functioning well in his business and as playing an active 
role in his well-being.  

In other words, the veteran has not been shown during the 
time frame in question to have most of the symptoms 
contemplated for a higher evaluation under Code 9411.  
Accordingly, the Board finds that the weight of the evidence 
is against an original rating greater than 30 percent for 
PTSD for any period since the effective date of service 
connection.  







ORDER

Entitlement to an original rating greater than 30 percent for 
PTSD is denied.



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

